Oo Oo BN DO oT F&F WO DY =

NM BN Rh NM BH NH KH NH YN =| FS | FSF S| 2B = 2a =| =
oN OD oO FB WO NH |] OO 6 ON OD oO F&F WH DY =

 

<.
L~ FILED RECEIVED
~_ ENTERED SERVED ON
COUNSEL/PARTIES OF RECORD

 

 

UNITED STATES DiIsTRICT|IcCouRT SEP 27 2619
DISTRICT OF NEVADA =— “CLERK US DISTRICT COURT

 

 

 

 

 

 

 

ANTHONY J. BROOKS, BY: eee DEPUTY
Plaintiff,
Vv. 3:19-cv-00457-APG-CBC
JACQUELINE BRYANT, ORDER
Defendant

 

 

I. DISCUSSION |

Plaintiff, who is a prisoner in the custody of the Nevada Department of Corrections
("“NDOC’”), has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983. (ECF No.
1-1). Plaintiff has neither paid the full filing fee for this matter nor filed an application to
proceed in forma pauperis.

Pursuant to 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must
complete an application to proceed in forma pauperis and attach both an inmate account
statement for the past six months and a properly executed financial certificate. The Court
will retain Plaintiff's civil rights complaint (ECF No. 1-1), but will not file it until the matter
of the payment of the filing fee is resolved. Plaintiff will be granted an opportunity to file
an application to proceed in forma pauperis, or in the alternative, pay the full filing fee for
this action. If Plaintiff chooses to file an application to proceed in forma pauperis he must
file a fully complete application to proceed in forma pauperis.

ll. CONCLUSION

For the foregoing reasons, IT Is ORDERED that the Clerk of the Court SHALL
SEND Plaintiff the approved form application to proceed in forma pauperis by a prisoner,
as well as the document entitled information and instructions for filing an in forma pauperis
application.

IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,

Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis, on

 
oO O GG NN OO OO F&F WwW HY =

BD BD RO PO RO DO DO ND DBD = = = = o& os ww & oe om
on me oO FB WH KH |} OD Oo An DO a BR WO NH A

 

the correct form with complete financial attachments in compliance with 28 U.S.C. §
1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
fee and the $50 administrative fee).

IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
the court will enter a report and recommendation to dismiss this action.

IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
(ECF No. 1-1), but shall not file it at this time.

DATED: af PHIO(F
UNITED § STATES MAGISTRATE JUDGE

 

 
